                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

RC Family Farms, Inc., David                              Civ. No. 19-2706 (PAM/KMM)
Bomgaars, and Anita Bomgaars,

                     Plaintiffs,

v.                                                     MEMORANDUM AND ORDER

Compeer Financial, ACA, Compeer
Financial, PCA, and AgriBank, FCB,

                     Defendants.


       This matter is before the Court on Defendants’ Motion to Dismiss.        For the

following reasons, the Motion is granted in part and denied in part.

BACKGROUND

       Plaintiffs David and Anita Bomgaars own Plaintiff RC Family Farms, a large-scale

hog farming operation in Orange City, Iowa. (Compl. (Docket No. 1) ¶ 1.) To help with

cashflow, RC maintained a $20 million line of credit with Defendant Compeer Financial,

ACA, formerly known as AgStar Financial Services, ACA, of Mankato. Because an

Agricultural Credit Association such as Compeer cannot hold assets, Compeer used

Defendant AgriBank, FCB, for this purpose. So, if RC paid Compeer more than it owed

on the line of credit, Compeer would transfer the balance to AgriBank to purchase money-

market investment bonds. Similarly, if the line-of-credit balance was negative, AgriBank

would transfer funds from RC’s investment accounts to cover that balance.

       As part of the account-opening agreements, the Bomgaars signed an “Internet

Banking Wire Transfer Service Setup Form and Security Disclosure.” On this form, the
Bomgaars indicated that they wanted “dual control” (i.e., dual authorization) for wire

transfers. (Schwartz Decl. Ex. G.) Defendants assert that this form applied only to wire

transfers accomplished through internet banking, and only applied to transfers

accomplished through an automated clearinghouse (ACH). It is not clear how Plaintiffs

would know whether a particular wire could be accomplished through an ACH.

       On November 15, 2018, hackers sent an email to RC’s bookkeeper, Renae Bahrke.

This email purported to be from the Bomgaars’s son, Chris, and asked Renae to transfer

$875,000 that RC owed Chris to an account in Mexico. (Id. ¶ 33.) Ms. Bahrke was fooled

by the email and tried to initiate the wire transfer through Compeer’s online portal.

Because the portal only provided for domestic transfers, Bahrke emailed Compeer, asking

whether Compeer could wire money internationally if she provided the beneficiary and

transfer instructions. (Id. ¶ 37.) Compeer replied via email, telling Bahrke to send the

information to Compeer. (Id. ¶ 38.) Compeer then emailed Bahrke a wire funds transfer

authorization form, which provided that Compeer would verify the identity of the party

submitting the wire transfer request using information provided at the opening of the

account. (Id. ¶ 40.)

       However, when Compeer called Bahrke’s phone number provided when the account

was opened, it could not reach her because she no longer worked at that number. (Id. ¶ 42.)

Plaintiffs allege that Compeer’s procedures required Compeer to abort the wire transfer at

that point. (Id. ¶ 40.) Instead, Compeer called David Bomgaars, asking him to provide an

updated number for Bahrke. (Id. ¶ 43.) Compeer did not tell Bomgaars why it was

requesting a new phone number for Bahrke and did not mention the pending international

                                            2
wire transfer.   Bomgaars provided Bahrke’s new phone number, and Compeer told

Bomgaars that it would send him a form so he could update the number formally with

Compeer.

       Compeer emailed the form to Bomgaars, which he filled out. Included on the form

was a box to be checked if the individual was to be given authority to make transactions.

Bomgaars did not check this box. After it received the form from Bomgaars, Compeer

rejected it and sent a new form, telling Bomgaars that he needed to “correct the information

[you are] granting access for.” (Id. ¶ 48.) This time, Bomgaars checked a box giving

Bahrke authority to make inquiries about loans, but again no authority to make transactions.

Again, Compeer voided the form, telling Bomgaars that he had “missed signing the right

box.” It emailed a form for the third time, and this time, Bomgaars gave Bahrke authority

to make transactions on the loans RC had with Compeer. Compeer then completed the

wire transfer, using funds from RC’s investment bond account at AgriBank. (Id. ¶ 54.)

       On November 19, 2018, Bahrke received another email purporting to be from Chris

Bomgaars, asking for another transfer, this time of $1.1 million to a bank in China. (Id.

¶ 55.) Bahrke emailed the transfer instructions to Compeer, and Compeer transferred the

money. (Id. ¶ 56.) The FBI was ultimately successful in recovering the funds before the

transfer cleared the Chinese bank. (Id. ¶ 57.)

       On November 21, 2018, Bahrke received yet another mail from the thieves posing

as Chris Bomgaars, asking her to wire $590,000 to one bank in Mexico and $821,000 to

another bank in Mexico. (Id. ¶ 58.) Bahrke again emailed the wire transfer instructions to

Compeer. Compeer sent both wire transfers, using proceeds from the investment account

                                             3
for the larger transfer and approximately half of the smaller transfer, and loan proceeds for

the remainder. (Id. ¶ 61.)

       On November 26, 2018, Bahrke received another email, asking her to wire $50,000

to a bank in Mississippi and two additional transfers to banks in Hong Kong. (Id. ¶ 62.)

Compeer contacted RC’s general counsel, asking her to provide dual authorization for the

domestic wire transfer. (Id. ¶ 63.) This request led RC to discover the thefts and freeze its

accounts. (Id. ¶ 64.) The Hong Kong transfers were not sent.

       Before these November 2018 wire transfers, RC had never asked Compeer for an

international wire transfer. (Id. ¶ 32.) Indeed, nearly all of the 275 wire transfers Compeer

made for RC before the November 2018 transfers were to a single agricultural commodities

broker.   Only 11 were to other entities or individuals, many to individuals named

“Bomgaars” or were in small amounts to contract growers. (Id. ¶ 45.)

       Plaintiffs brought this lawsuit after Compeer and AgriBank refunded only $500,000

of the $2.2 million the thieves stole. Their claims are breach of contract against all

Defendants, promissory estoppel against Compeer, conversion against all Defendants,

fraudulent inducement against Compeer, negligent misrepresentation against Compeer,

breach of the covenant of good faith and fair dealing against all Defendants, and a claim

for violation of Minnesota’s and Wisconsin’s UCC against all Defendants.

DISCUSSION

       To survive a motion to dismiss under Rule 12(b)(6), a complaint need only “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

                                               4
550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 12(b)(6). A claim bears facial

plausibility when it allows the Court “to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When evaluating a motion

to dismiss under Rule 12(b)(6), the Court must accept plausible factual allegations as true.

Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012). But “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” are

insufficient to support a claim. Iqbal, 556 U.S. at 678.

A.     Breach of Contract

       There are two agreements at issue. The first is called the Compeer Financial Wire

Funds Transfer Agreement. (Schwartz Aff. Ex. D.) This agreement provides that Compeer

will “request verification of the [wire transfer] request by using the Security Procedures”

outlined in the agreement. (Id. ¶ 3.) Those security procedures are that Compeer “will

request the party submitting the [wire transfer] Request to provide the personal information

provided at account opening and/or on record as identification and will verify the same

against the information provided.” (Id. ¶ 2.) Then, Compeer will call “only the telephone

number on record” for the person requesting the wire. (Id. ¶ 3.) “If no response is received

from the [requester’s] designated telephone number, or if confirmation cannot be obtained

in accordance with the Security Procedures, [Compeer] will treat the Request as

unauthorized and will not process the Request.” (Id.)

       The second agreement governing wire transfers is called an “Internet Banking Wire

Transfer Service Setup Form and Security Disclosure.” (Schwartz Aff. Ex. G.) This form

describes optional “Security Procedures,” including “Dual Control.” (Id. ¶ 16.02.) Dual

                                             5
Control “require[es] that activities initiated by one user must be approved or verified by a

second [authorized] user before they will take effect.” (Id.) Because Dual Control is

recommended but not required, the Bomgaars had to opt in to it, and they did so by

checking the “Election of Dual Control” box on page 5 of this form. The election states,

“I want to secure my wire transfers with DUAL Control.” (Id. at 5 § 3.)

       Defendants argue that Compeer complied with the wire transfer agreement by

verifying Bahrke’s identity. They also argue that the wire transfer form requiring dual

authorization does not apply to the transfers at issue here, because those transfers were not

made through internet banking and did not use the ACH system. In essence, Defendants

contend that the form requiring dual authorization applied only to domestic wire transfers,

because Compeer’s internet banking portal supports only domestic wire transfers.

       Minnesota construes ambiguous contracts against the drafter. Staffing Specifix, Inc.

v. TempWorks Mgmt. Servs., Inc., 913 N.W.2d 687, 693 (Minn. 2018). Whether a contract

is ambiguous is a question of law for the Court to determine. Id. at 692. And at this

preliminary stage, it is ambiguous which of the agreements, if any, applied here. The

language of the dual control election could lead a reasonable person to believe that

Compeer would apply dual control to all wire transfers, whether through the internet portal

or otherwise.

       Moreover, Plaintiffs have sufficiently alleged that Compeer did not comply with the

first agreement: when Compeer was unable to reach Bahrke, according to the security

procedures in that agreement, that should have been the end of it. Instead, Compeer went

outside its security procedures and contacted David Bomgaars, without informing him of

                                             6
the pending very large wire transfer to a foreign bank. A reasonable jury could conclude

that Compeer violated the first agreement.

       Defendants also argue that any contract claims against AgriBank should be

dismissed because Plaintiffs cannot establish any damages as to AgriBank. Because the

parties’ agreements allowed Compeer to draw down Plaintiffs’ investment-account balance

as soon as the line-of-credit balance was negative, Defendants contend that there could be

no damage from Compeer taking the wire-transfer funds directly from the AgriBank

investment funds.

       But at this preliminary stage, Plaintiffs have plausibly alleged that AgriBank was

not entitled to send RC’s money anywhere but to Compeer. Although there are perhaps

only minimal damages from this discrete breach, the ultimate consequences of AgriBank’s

alleged breaches are extensive. The Motion to dismiss Plaintiffs’ breach-of-contract claims

is denied.

B.     Promissory Estoppel

       In 2016, a representative of Compeer emailed RC’s general counsel the internet

banking form described above. In the email, Compeer’s employee told the attorney to have

David Bomgaars sign “Halfway down on the 1st page if you would like to have dual

authorizations just like with Wires.” (Compl. ¶ 19.) According to Plaintiffs, this supports

their allegation that the dual control election applied to all wire transfers.

       Compeer first argues that this claim fails because Plaintiffs cannot and do not allege

that Compeer intended Plaintiffs to rely on this statement with respect to non-internet/ACH

wire transfers. But it is plausible that RC believed that dual authorization would apply to

                                               7
all wire transfers and relied on that reasonable belief to give Bahrke the authorization to

send wire transfers. Compeer argues that RC has not pled that it changed its position as a

result of the alleged promise, but this is precisely what Plaintiffs allege. RC would not

have given Bahrke the authorization to send wire transfers if it knew that those wire

transfers were not subject to dual authorization. The Motion on this point is denied.

C.     Conversion

       This claim asserts that RC had a property interest in the investment-account funds

at AgriBank, that the agreements only allowed AgriBank to send those funds to Compeer,

and that AgriBank’s direct provision of the funds to the wire-transfer banks constituted a

conversion.

       Conversion requires an act “done without lawful justification.” DLH, Inc. v. Russ,

566 N.W.2d 60, 71 (Minn. 1997) (quotation omitted). Thus, a conversion claim that merely

duplicates a breach-of-contract claim is subject to dismissal.       As Defendants argue,

“Minnesota law does not recognize an independent tort for conduct that merely constitutes

a breach of contract.” First Integrity Bank, N.A. v. Ohio Cas. Ins. Co., No. 05cv2761, 2006

WL 1371674, at * 6 (D. Minn. May 15, 2006) (Davis, J.). Plaintiffs’ conversion allegations

are the same as their breach-of-contract allegations, and Plaintiffs cannot allege damages

separate from the damages they claim for breach of the parties’ contracts. See Hanks v.

Hubbard Broad., Inc., 493 N.W.2d 302, 308 (Minn. Ct. App. 1992) (To recover for breach

of contract and tort, “plaintiff must prove separate damages for [the tort] and for breach.”)

The conversion claim is dismissed.



                                             8
D.     Breach of Covenant of Good Faith and Fair Dealing

       Plaintiffs’ claim that Defendants violated the covenant of good faith and fair dealing

repeats the same allegations as their breach-of-contract claims, namely the failure to

employ dual authorization for wire transfers, Compeer’s solicitation of Bahrke’s phone

number without telling David Bomgaars why it was requesting the number, and

AgriBank’s provision of the funds directly from RC’s investment accounts. Defendants

contend that, because Plaintiffs’ breach claims fail on these points, its covenant claims fail

as well. The Court has determined that Plaintiffs’ breach-of-contract claims are plausibly

pled, however, and the Motion on this claim is denied.

E.     Fraudulent Inducement and Misrepresentation/Negligent Misrepresentation

       Plaintiffs allege that Compeer made a fraudulent or negligent misrepresentation

when its employee called David Bomgaars and represented that he needed to update

Bahrke’s phone number. According to Plaintiffs, the actual purpose of the form the

employee sent to David Bomgaars was to accomplish the wire transfer, and the employee

either fraudulently or negligently misrepresented that fact by failing to disclose the pending

wire transfer. Defendants argue that this claim should be dismissed because a duty to

disclose arises only in the context of a fiduciary relationship, and there was no such

relationship between Compeer and Plaintiffs.

       But a fiduciary relationship is not a necessary prerequisite to a claim for a

misrepresentation in a business relationship, as the case Defendants cite makes clear.

Rather, a misrepresentation claim will also lie if “one [party] has special knowledge of

material facts to which the other party does not have access” and when a party who speaks

                                              9
does not “say enough to prevent his words from misleading the other party.” Richfield

Bank & Trust Co. v. Sjogren, 244 N.W.2d 648, 650 (Minn. 1976) (quotation omitted).

Plaintiffs have alleged both of these situations, and the Motion on these claims is denied.

F.     UCC

       The parties seem to agree that the provisions of the UCC do not apply to the

transactions at issue. This claim is therefore dismissed.

CONCLUSION

       Plaintiffs have plausibly pled their claims.         Accordingly, IT IS HEREBY

ORDERED that Defendants’ Motion to Dismiss (Docket No. 16) is DENIED.


Dated: January 31, 2020
                                                        s/ Paul A. Magnuson
                                                        Paul A. Magnuson
                                                        United States District Court Judge




                                            10
